Citation Nr: 1448943	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-47 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a compensable rating for residuals of an open alveolar symphysis area mandible fracture.

2.  Entitlement to service connection for residuals of a head injury.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2012, the Veteran testified before a Veterans Law Judge (VLJ) at a video conference hearing; a transcript of the hearing is of record.  The VLJ who presided at the hearing is no longer employed by the Board.  The Veteran was informed of this and his options for another Board hearing in a February 2013 letter.  He also was informed that if he did not respond to the letter within 30 days, the Board would assume that he did not desire another hearing.  The Veteran did not respond to the letter.

When this case was before the Board in April 2013 it was remanded for further development.

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The residuals of an open alveolar symphysis area mandible fracture include limitation of lateral excursion to three millimeters but not limitation of inter-incisal excursion to 40 millimeters or less, nonrestorable loss of teeth, or loss of part of the mandible.  

2.  No residual of an in-service head injury has been present during the period of this claim.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for residuals of an open alveolar symphysis area mandible fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.150, Diagnostic Code 9905 (2014).

2.  The criteria for service connection of residuals of head injury have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in August 2009, prior to the initial adjudication of the claims.  

The record also reflects that the service treatment records (STRs), including those associated with treatment at the W.R. medical facility, VA treatment records, and post-service medical evidence identified by the appellant have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate either claim; the Board is also unaware of any such evidence.  

The Veteran was provided examinations to determine the nature and severity of his dental disability and to determine whether he has a current residual of in-service head injury.  The Board finds the examinations are adequate:  the examination records reveal all findings needed to adjudicate the claims, and the Veteran has not alleged a worsening of the dental disability since the July 2013 examination.  The Board also finds the 2013 VA examiner's opinion as to whether the Veteran has a current residual of head injury is adequate as it is supported by rationale that is consistent with the record.  Finally, the Board finds the prior remand instructions have been fulfilled.    

Accordingly, the Board will address the merits of the appellant's claims. 


Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2014). 

The rating schedule provide a noncompensable rating for slight displacement of the mandible, a 10 percent rating for moderate displacement or moderate nonunion of the mandible, a 20 percent rating for severe displacement of the mandible, and a 30 percent rating for severe nonunion of the mandible.  38 C.F.R. § 4.150, Diagnostic Codes 9903, 9904.  The rating is dependent upon degree of motion and relative loss of masticatory function.  

The rating schedule provides for compensable ratings if there is loss of part of the mandible or nonrestorable loss of teeth due to loss of substance or body of the mandible.  38 C.F.R. § 4.150, Diagnostic Codes 9901, 9902, 9913.

The rating schedule provides for compensable ratings for limited motion of temporomandibular articulation if the inter-incisal range is 40 millimeters (mm) or less or if the range of lateral excursion is 4 mm or less.  38 C.F.R. § 4.150, Diagnostic Code 9905.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings for the disability. 

A September 2009 VA dental examination disclosed that the Veteran had "some" difficulty with lateral movements of the mandible, normal opening ability, no complaints regarding eating, and no clicking, popping, or crepitus.  The Veteran was edentulous in the maxilla and missing teeth numbers 17, 18, 19, 20, 23, 24, 25, 26, 30, 31, and 32 in the mandible.  The examiner found the Veteran had a satisfactory complete upper denture and lower partial.  The determination of any bone loss was not possible because a panoramic radiograph was not performed.  

A September 2009 VA dental record reveals the Veteran had 45-millimeter "open" and 3 millimeter "left and right lateral."  The Veteran had no complaints, and his soft tissue was found to be within normal limits.  

A November 2011 VA examination record reports that although the Veteran had bony injury of the mandible, there was no loss of any part of the mandible, mandibular ramus, or coronoid process of the mandible.  There were no injury of the mouth, lips, or tongue; no scar, and no impairment of mastication.  There was malunion of the mandible with slight displacement.  The examiner reported that although the Veteran was diagnosed with nonunion of the jaw during service, current examination revealed only a slight malunion of the jaw, which caused a slight deviation of the mandible to the Veteran's right during transitional opening.  The examiner found the Veteran had a possible loss of teeth due to jaw trauma sustained in an automobile accident but the masticatory surfaces could be restored by suitable prosthesis.  Panographic dental X-ray images showed the Veteran was edentulous in the maxilla and lower posterior mandible, but there was no noted residual from trauma.  The examiner found the Veteran's condition did not affect the Veteran's ability to work.  

At his November 2012 hearing, the Veteran reported that he had to get his jaw moving before he could attempt to eat.  He added that food has to be soft or chopped up because otherwise it is hard to swallow because he does not chew the food enough.  He also reported that his jaw clicked and sometimes hurt.    

A June 2013 VA dental record notes the Veteran's history of popping and clicking.  Occlusal findings showed a normal mandibular relationship.  

A July 2013 VA examination record notes the Veteran's history of having to "crack" his jaw to chew.  Range of motion showed open to 45 millimeter, left lateral to 5 millimeter, and right lateral to 5 millimeter.  There was some popping on the left.  The examiner noted that the Veteran had a fracture of the symphysis of the mandible that was reduced using wire.  The examiner found no residuals of wire in the maxilla or mandible, no loss of the temporomandibular joints, no impact on ability to work, some slight deviation of the mandible when opening, and some alveolar bone loss due to periodontitis. 

Based on the Board's review of the evidence, the Veteran is entitled to a 10 percent rating based on the reported impairment of mastication and the medical evidence of limitation of lateral excursion to four millimeters or less, namely the evidence of lateral excursion to three millimeters in September 2009.  The Veteran is not entitled to a rating higher than 10 percent at any time, however.  Inter-incisal range is consistently at least 45 mm, and there is no evidence of loss of part of the mandible or nonrestorable loss of teeth.  Furthermore, there is no medical, to include radiographic, evidence of nonunion or moderate displacement of the mandible during the appellate period; rather, examiners have consistently characterized the condition as slight displacement of the mandible.  
 
The Board has considered whether there is any other schedular basis for granting higher rating or separate ratings for this disability for any portion of the period on appeal but has found none.  In particular the Board notes that Diagnostic Code 9905 does not specify whether a rating can be assigned for limitation of lateral excursion of each side, as is done in other dental diagnostic codes.  It does specify that separate ratings are not permitted for limitation of lateral excursion and limitation of inter-incisal excursion, however, and the regulatory explanation for the amendment of Diagnostic Code 9905 in 1994 indicates that a rating under Diagnostic Code 9905 is assigned in consideration of impairment of mastication due to limitation of temporomandibular articulation.  59 FR 2530, Jan. 18, 1994.  In light of the foregoing, the Board finds an award of separate ratings for limitation of right and left lateral excursions would result in pyramiding or duplicative compensation for the same impairment of mastication, which is precluded by regulation.  38 C.F.R. § 4.14 (2014).  

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The evidence indicates the Veteran's residuals of an open alveolar symphysis area mandible fracture are symptoms, such as limitation of excursion and cracking, resulting in impairment of mastication.  The limitation of mastication has have been contemplated by the rating assigned, and the rating criteria provide higher ratings for more severe manifestations and impairment.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

Service Connection

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Factual Background and Analysis

In August 1968, the Veteran was involved in an automobile accident, sustaining injuries of the lower lip, lower alveolar ridge, and anterior and upper central incisor.  Inpatient treatment records indicate that the Veteran lost consciousness after hitting a pole.  After regaining consciousness, the Veteran was noted to be lethargic but coherent and oriented.  Examination of the head in general was normal; the only abnormality was around the mouth, where there were abrasions and swelling of the lower lip and the teeth were pushed around.  The Veteran was diagnosed with abrasions and lacerations of the lower lip and fracture of the lower alveolar ridge.  He underwent closed reduction of the fracture and was placed on temporary profile for 45 days, to include no contact sports, activities, or duties.  The September 1968 separation examination record reveals the Veteran's negative history as to periods of unconsciousness, loss of memory or amnesia, dizziness or fainting spells, frequent or severe headache, or history of head injury.  The Veteran did report a recent automobile accident, but indicated that it only resulted in a "mouth injury."  Clinical examination was normal.  An October 1968 Reserve Enlistment examination record reveals normal clinical findings and negative histories as to periods of unconsciousness, loss of memory or amnesia, dizziness or fainting spells, frequent or severe headache, or history of head injury.  

A December 2005 private medical statement indicates that the Veteran either passed out or fainted one morning and lost track of time.  Magnetic resonance imaging (MRI) and magnetic resonance angiogram (MRA) scans showed an anterior communicating artery aneurysm.  Neurological examination was normal.  

February 2006 private records indicate that the aneurysm was clipped.  The records note that computerized tomography (CT) scan of the head also showed an old right medial orbital wall fracture.  

A December 2008 private treatment record indicates that the Veteran had an anterior communicating artery aneurysm clipped in 2006 and had been doing well since then, with "minimal if any real defined memory loss."  

A November 2009 VA examination record reveals the Veteran's history of injury resulting from an automobile accident in 1968.  He reported hitting a telephone pole while driving and indicated that he remembered waking up the next day at a medical center.  He added that he had severe headaches after the accident.  The Veteran explained that a few years ago, he "lost time for several hours," and medical evaluation showed an aneurysm.  He reported having problems with memory loss and cognitive impairment since that time.  The Veteran indicated that he was told that a traumatic brain injury (TBI) was most likely the cause of the aneurysm.  The examiner noted that the Veteran did not require any neurosurgical procedure after the in-service accident and that September 1968 examination of the neurologic system was normal.  The examiner indicated that there were no records from the medical facility where the Veteran was treated for the aneurysm.  After examination, the examiner diagnosed mild traumatic brain injury in 1968, without long-term effects, and cerebral aneurysm, probably unrelated to the prior head injury.  The examiner explained that it was impossible, "at this distance in time from the original injury and with the intervening brain problem, to give an opinion about any residual effects solely from the accident in 1968 without resorting to speculation."  The examiner added that the problem of attribution of his current symptoms was compounded by the absence of the records relating to the aneurysm and the absence of any neuropsychological testing.  The examiner then reported that the Veteran had a TBI related to the service-related TBI and that the disability's impact on occupational activities included memory loss and inability to learn new tasks.  

A February 2010 statement from the Veteran's spouse of 28 years reports that the Veteran had exhibited many of the symptoms outlined in the TBI questionnaire during their marriage, including sleep disturbance, memory impairment, tinnitus, and confusion.  

A February 2012 private medical statement reports the physician's opinion that the Veteran's aneurysm was "more than likely" the result of injury sustained during service.  The physician explained that X-ray images showed evidence of an old right medial orbital wall fracture, which the Veteran incurred during service.  

At the February 2012 hearing the Veteran testified that he was rendered unconscious in the 1968 automobile accident and that he had headaches since the car accident.  He also testified that he had memory problems and explained that he was not aware of symptoms or signs of TBI until he read the TBI Questionnaire provided by VA.  

A July 2013 VA examination record reveals the Veteran's history of involvement in a motor vehicle accident in 1968, resulting in a right mandibular fracture and right orbital fracture.  The Veteran reported having daily headaches and short-term memory loss since that time.  The examiner noted that neurological examination was normal in September 1968 and that the Veteran did not report headaches at that time.  The examiner determined that the Veteran had a mild TBI/concussion during service.  The examiner further determined, however, that the Veteran did not have any residual of the mild TBI/concussion, to include headaches or aneurysm.  The examiner explained that mild TBI/concussion do not usually have any ongoing residuals, mandibular fracture is highly unlikely to be related to TBI or its residuals, a mandibular fracture/right orbital fracture was very less likely to be related to a brain aneurysm, and hypertension and smoking, which the Veteran has histories of,  are risk factors for brain aneurysms.  

Following the review of the evidence, the Board must conclude that service connection is not warranted for a residual of in-service head injury.  Although the evidence documents that the Veteran sustained a head injury in service, the probative evidence does not suggest that the in-service injury has resulted in any chronic residual.  The service treatment records reveal no complaints or abnormal findings other than those related to the service-connected dental disability, to include histories of loss of memory or headaches, and the aneurysm and symptoms which prompted discovery of the aneurysm (i.e. the history of fainting and memory loss) occurred more than 37 years after separation from service.   

The Veteran asserts that he had symptoms of headaches and memory loss during and since service.  His spouse has also submitted a statement reporting the existence of symptoms during their marriage.  The record does not suggest that the Veteran's spouse knew him during service or soon after discharge, however.  As such, her statements are not competent evidence of symptoms during and since service.  Although the Veteran is competent to report a history of symptoms since the accident during service, the Board finds the history is not credible based on the more credible evidence of no chronic persistent symptoms until after discharge, namely, the negative history of symptoms at separation and the absence of a history of longstanding memory loss at the time of initial treatment in December 2005.  
Thus, the current history of symptoms since service is not probative. 

Furthermore, the probative evidence does not suggest that a post-service disability, to include aneurysm, is related to service.  The Board acknowledges that a private physician has provided an opinion linking the aneurysm and associated symptoms to the in-service accident.  The examiner based this opinion on the Veteran's history of a fracture of the right orbital wall during service, however.  Although the medical evidence documents a past fracture of the right orbital wall, the medical evidence, notably the treatment records dated during service, does not suggest that the orbital fracture occurred at the time of the automobile accident - the documented abrasions and injury are limited to around the mouth -- and the Veteran has not provided an explanation for why he believes the orbital fracture is the result of the accident, such as a history of hitting the right eye area or having a black eye as a result of the accident.  In the absence of corroborative medical evidence or competent lay evidence of a fracture of the right orbital wall during service, the Board finds the Veteran's history of fractured right orbital wall during service is not probative.  As such, because the private physician's opinion is based on the history, it is likewise not probative.  The Board also finds the November 2009 VA examiner's determination that the Veteran had a "TBI related to the service-related TBI" which was manifested by memory loss and inability to learn new tasks is not probative evidence of a current disability as it is incompatible with the same examiner's finding that the in-service TBI did not have any long-term effects.  In contrast, the Board finds the 2013 VA examiner's opinion is highly probative as it is supported by a rationale that is consistent with the record.  
 
Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


      (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a 10 percent rating, but no higher, for residuals of an open alveolar symphysis area mandible fracture is granted subject to the criteria applicable to the payment of monetary benefits.  

Entitlement to service connection for residuals of a head injury is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


